Writer’s E-Mail: dedelstein@kkwc.com Writer’s Direct Dial: 212.880.9892 March 6, 2011 FILED VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: Rochdale International Trade Fixed Income Fund File No.: 811-22552 (the “Fund”) Dear Sir or Madam: Transmitted herewith is Amendment No. 1 to the Registration Statement, under the Investment Company Act of 1940, as amended, for the Fund. This amendment primarily reflects revisions (i) in response to the written comments provided by Mr. Jim O’Connor (which are described more fully in a separate response letter) and (ii) to update certain other relevant disclosure. If you have any questions regarding the foregoing or the registration statement itself, please do not hesitate to contact me at 212-880-9892. Respectfully yours, /s/Darren J. Edelstein Darren J. Edelstein cc: Kurt Hawkesworth, Esq. Robert S. Schneider. Esq.
